DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 13 October 2021 and 16 August 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurasawa et al. (US 2019/0012017).

Regarding claim 1, Kurasawa et al. disclose an electronic device comprising:
a substrate (Figure 6, 21);
a first coil array sequentially arranged on the substrate in a first direction in a plan view (Figure 3, CT and paragraph [0074]);
a second coil array spaced apart from the first coil array to be insulated and sequentially arranged in a second direction perpendicular or quasi-perpendicular to the first direction in the plan view (Figure 3, CR and paragraph [0074]);
a driving circuit configured to apply a driving signal to one of the first coil array and the second coil array (Figure 1, 14 and paragraph [0055]);
a sensing circuit configured to sense a response signal corresponding to the driving signal from a remaining coil array (Figure 1, 40 and paragraph [0058]); and
a processor electrically connected to the driving circuit and the sensing circuit to control the driving circuit and the sensing circuit (Figure 1, 11 and paragraph [0052]),
wherein the processor is configured to perform:
(a) controlling the driving circuit to be connected to the one of the first coil array and the second coil array to apply the driving signal to the one of the first coil array and the second coil array (Paragraphs [0052] and [0055]);
(b) controlling the sensing circuit to be connected to the remaining one of the first coil array and the second coil array to sense the response signal corresponding to the driving signal from the remaining coil array (Paragraphs [0058] and [0065]); and
(c) identifying a contact position of a stylus based on the response signal (Paragraphs [0056] and [0057]).

Regarding claim 2, Kurasawa et al. disclose the electronic device of claim 1, wherein the processor is configured to perform:
the operation (a) during a driving period, and operation (b) simultaneously with the operation (a) during the driving period (Figure 1, 11 performs the operations for driving CT with 14 at the same time as detecting CR with 40.).

Regarding claim 6, Kurasawa et al. disclose the electronic device of claim 1, further comprising:
a display substrate provided on the first coil array and the second coil array and including a display area (Figure 6, 31 is provided on 24 in downward direction and on TDL in upward direction.); and
a cover film provided on the display substrate to be in contact with the stylus (Figure 6, 50).

Regarding claim 7, please refer to the rejection of claim 1, and furthermore Kurasawa et al. also disclose a touch system comprising:
a stylus (Figure 3, 100); and
the electronic device configured to identify a contact position of the stylus (Figure 1).

Regarding claim 8, this claim is rejected under the same rationale as claim 1.

Regarding claim 9, this claim is rejected under the same rationale as claim 2.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kurasawa et al. (US 2019/0012017) in view of Havilio (US 2014/0253470).

Regarding claim 3, Kurasawa et al. disclose the electronic device of claim 1, wherein the first coil array includes a plurality of first coils (Figure 3, CTx), and the second coil array includes a plurality of second coils (Figure 3, CRx), wherein the processor is configured to perform:
(d) controlling the driving circuit to be connected to at least one coil corresponding to the contact position among the plurality of first coils and the plurality of second coils and applying the driving signal (Paragraphs [0055]-[0057]); and
(e) controlling the sensing circuit to be connected to the at least one coil, and sensing the response signal from the at least one coil (Paragraphs [0057]-[0058]).
Kurasawa et al. fail to teach wherein the controlling the sensing circuit comprises sensing the response signal from the at least one coil to identify a resonant frequency of the stylus.
Havilio discloses of controlling a sensing circuit to sense a response signal from the at least one coil to identify a resonant frequency of a stylus (Paragraph [0038]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the resonant frequency teachings of Havilio in the electronic device taught by Kurasawa et al.  The motivation to combine would have been in order to detect stylus control features, such as button presses, thus increasing the functionality of the device and improving user operability.

Regarding claim 4, Kurasawa et al. and Havilio disclose the electronic device of claim 3, wherein the processor is configured to perform the operation (d) and the operation (e) during a resonance period positioned after a driving period in a time domain (Periods repeat in the driving as in Figure 21 of Kurasawa et al. abd thus a period where resonance is detected is positioned after “a” driving period.).

Regarding claim 10, this claim is rejected under the same rationale as claim 3.

Regarding claim 11, this claim is rejected under the same rationale as claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kurasawa et al. (US 2019/0012017) in view of Yoo et al. (US 2013/0249871).

Regarding claim 5, Kurasawa et al. disclose the electronic device of claim 1.
Kurasawa et al. fail to teach wherein the processor is configured to apply the driving signal to each of the plurality of coils included in one coil array at different times, and identify, as the contact position, at least one of a plurality of points corresponding to the plurality of coils included in the remaining one coil array and the plurality of coils included in the one coil array, based on the different time points.
Yoo et al. disclose wherein a processor is configured to apply driving signal to each of a plurality of coils included in one coil array at different times, and identify, as the contact position, at least one of a plurality of points corresponding to a plurality of coils included in a remaining one coil array and the plurality of coils included in the one coil array, based on the different time points (Figures 2-5 and paragraphs [0038]-[0041] explain that the coils 120a-120d are scanned and receiving coils 130a-130d are sequentially detected.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the detection method of Yoo et al. with the coils in the electronic device taught by Kurasawa et al.  The motivation to combine would have been to allow use of pens which do not require complicated internal components (See paragraph [0011] of Yoo et al.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
11 October 2022